         Case 1:19-cv-00365-PAE Document 86 Filed 03/08/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


HUGO KAYO,

                                       Plaintiff,                       19 Civ. 365 (PAE)
                       -v-
                                                                              ORDER
 PETER MERTZ, et al.,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       The Court appreciates counsel’s prompt action in supplementing the record in this case.

Plaintiff Hugo Kayo has filed a declaration in support of his opposition to defendants’ motion for

summary judgment, Dkt. 83 (“Hazan Decl.”), which appears to have been referenced in Kayo’s

original Rule 56.1 counter statement. Kayo has further filed an amended version of his Rule

56.1 counter statement. Dkt. 84. Having reviewed this amended Rule 56.1 counter statement,

the Court finds that the vast majority of the changes fix typographical errors. However, there are

substantive changes to Kayo’s responses to paragraphs 19 and 20, which appear to have been

erroneously omitted from Kayo’s original Rule 56.1 counter statement.

       If defendants wish to respond to the Hazan Declaration and its attached excerpt of Kayo’s

deposition or the changes to paragraphs 19 and 20 in Kayo’s amended Rule 56.1 counter

statement, defendants are to submit, by March 12, 2021, a brief of no more than five pages

addressing those changes only.
        Case 1:19-cv-00365-PAE Document 86 Filed 03/08/21 Page 2 of 2




      SO ORDERED.

                                                
                                               ______________________________
                                               PAUL A. ENGELMAYER
                                               United States District Judge
Dated: March 8, 2021
       New York, New York




                                      2
